Citation Nr: 0432048	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  96-41 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for chronic hip pain/myositis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 20 percent for the left hip disability.  The 
veteran perfected an appeal of that decision.

In conjunction with the veteran's appeal of that decision, in 
an April 2003 decision the RO increased the rating from 20 to 
30 percent, effective with the date of a VA examination on 
March 24, 2003.  The veteran has continued to assert that he 
is entitled to a higher rating.  The Board finds, therefore, 
that the issue of entitlement to an increased rating for the 
left hip disability remains in contention.

The Board notes that in a May 2003 statement the veteran's 
representative expressed disagreement with the effective date 
assigned for the 30 percent rating, and requested that a 
statement of the case be provided to the veteran on that 
issue.  Rather than issuing a statement of the case, in a 
January 2004 supplemental statement of the case the RO 
included as an issue on appeal "evaluation of chronic left 
hip pain/myositis, evaluated as 20 percent disabling from 
1/11/88 to 3/24/03."  The veteran's appeal of the denial of 
an increased rating in the September 1995 decision is not 
sufficient, however, to give the Board jurisdiction of the 
issue of entitlement to the 30 percent rating prior to March 
24, 2003.  The issue of the effective date to be assigned for 
the increased rating is a "downstream" issue which must be 
separately appealed.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

In accordance with 38 C.F.R. § 19.26, when the veteran 
submits a notice of disagreement with an RO decision, the RO 
is required to issue a statement of the case on the contested 
issue.  It is not sufficient to include a subsequently raised 
issue in a supplemental statement of the case--"[i]n no case 
will a supplemental statement of the case be used to announce 
a decision by the agency of original jurisdiction on issues 
not previously addressed in the statement of the case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the statement of the case."  
38 C.F.R. § 19.31(a) (2003).  The issue of entitlement to an 
earlier effective date for assignment of the 30 percent 
rating is, therefore, being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
issuance of a statement of the case and to give the veteran 
the opportunity to submit a substantive appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The left hip disability is manifested by pain, limited 
endurance, and range of motion of 40 degrees of flexion, zero 
degrees of extension, eight degrees of adduction, 18 degrees 
of abduction, 20 degrees of external rotation, and 12 degrees 
of internal rotation, limited due to pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for chronic left hip pain/myositis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5021, 5024, 
5251, 5252, and 5253 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 30 percent rating that has been 
assigned does not properly compensate him for the pain he 
suffers in the left hip.

Development of the Claim

In accordance with the Veterans Claims Assistance Act of 2000 
(hereinafter, "the VCAA"), VA has a duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of that evidence.  The relevant provisions 
of the VCAA have been codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and VA has issued a regulation to implement the 
provisions of the VCAA at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in March 2003 by informing 
him of the evidence required to establish entitlement to a 
higher rating.  The RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim and the requirement to submit medical evidence that 
established entitlement to a higher rating.  In these 
documents the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on his behalf, 
and any evidence he identified that the RO was unable to 
obtain.  The Board finds that in all of these documents the 
RO informed the veteran of the evidence he was responsible 
for submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the March 2003 notice was sent following the 
September 1995 decision, the veteran has had more than a year 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the March 
2003 notice the RO obtained additional evidence, and based on 
that additional evidence the RO re-adjudicated the 
substantive merits of the veteran's claim in an April 2003 
rating decision by increasing the rating from 20 to 
30 percent.  In re-adjudicating the claim for an increased 
rating the RO considered all the evidence of record and 
applied the benefit-of-the doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
The veteran presented evidence at a hearing in February 1996.  
For these reasons the Board finds that the veteran has not 
been prejudiced by having been notified of the evidence 
needed to substantiate his claim following the RO's September 
1995 unfavorable decision, and that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (prejudice is not shown if the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The RO has obtained the veteran's 
VA and private treatment records, obtained a copy of his 
claims file from the Social Security Administration, and 
provided him VA examinations in June 1995, January 1998, and 
March 2003.  The veteran and his representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2003).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disability due to arthritis, the hip is 
considered a major joint.  38 C.F.R. § 4.45 (2003).

Bursitis, myositis, and tenosynovitis are all to be rated as 
arthritis, based on limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 
5021, and 5024 (2003).

Diagnostic Code 5251 provides a maximum 10 percent disability 
rating if extension of the thigh is limited to five degrees.  
Diagnostic Code 5252 provides a 30 percent rating if flexion 
of the hip is limited to 20 degrees, and a 40 percent rating 
if limited to 10 degrees.  Diagnostic Code 5253, which 
pertains to limited abduction, adduction, and rotation of the 
thigh, provides a maximum 20 percent rating for limitation of 
abduction to 10 degrees.  38 C.F.R. § 4.71a (2003).

The Board notes that when the RO granted service connection 
for the left hip disability in May 1989, the 10 percent 
rating then assigned was awarded in accordance with 
Diagnostic Codes 5003 and 5021, in that the disability had 
been diagnosed as myositis.  With the increase in the 
disability rating from 10 to 20 percent in June 1992, the RO 
revised the definition of the disability to "chronic left 
hip pain second degree unknown osteology," and rated the 
disability under Diagnostic Code 5021 for myositis, with a 
parallel citation to Diagnostic Code 5255 for impairment of 
the femur.  The revised definition and change to the 
diagnostic code were apparently due to the results of an 
April 1992 VA examination, in which the examiner diagnosed 
the veteran's left hip complaints as "chronic left hip pain. 
2 degree unknown osteology."  

Diagnostic Code 5255 provides a maximum 30 percent rating for 
mal-union of the femur with marked knee or hip disability, 
which the RO assigned in the April 2003 rating decision.  
38 C.F.R. § 4.71a (2003).  In order to warrant a higher 
rating under Diagnostic Code 5255, the evidence would have to 
show fracture of the femur with non-union.  None of the 
medical evidence indicates that the veteran has ever incurred 
a fracture of the left femur, nor does the evidence show that 
the left hip complaints are due to any impairment of the left 
femur.  The Board finds, therefore, that Diagnostic Code 5255 
should not be considered in determining the appropriate 
rating for the left hip disability.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (in selecting a 
diagnostic code the Board must explain any inconsistencies 
with previously applied diagnostic codes).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

The veteran's service medical records show that he was 
separated from service due to disability affecting the left 
hip.  He complained of pain in the area of the left iliac 
crest since June 1987, but the records do not show any injury 
to the left hip.  He also reported having injured that area 
when playing football prior to service.  The service medical 
records do not document any pathology in the left hip.  A VA 
medical examination in January 1989 resulted in a diagnosis 
of myositis of the musculature attached to the left iliac 
crest, and an X-ray study revealed no bone or joint 
abnormality.  In a May 1989 rating decision the RO granted 
service connection for "left iliac crest pain, myositis of 
the musculature attached to the crest."

VA treatment records disclose that an X-ray and bone scan of 
the left hip in March 1992 revealed no abnormalities.  Since 
February 1995 the veteran has sought treatment for pain in 
the left hip, for which he has been given multiple 
medications.  He denied that any of the medications were 
successful in alleviating the pain in the hip.  In March 1995 
his complaints were diagnosed as trochanteric bursitis.  
Examination then revealed localized tenderness over the 
greater trochanter, and a mild decrease in abduction due to 
pain.

The veteran claimed entitlement to an increased rating in May 
1995.  During a June 1995 VA examination he complained of 
pain in the left hip with walking or bending forward.  He 
reported that he was unable to run or stand for more than one 
hour.  Examination revealed tenderness in the area of the 
left iliac crest, the crotch area, and the sacroiliac joint; 
range of motion of flexion to 90 degrees, extension zero 
degrees, external rotation 60 degrees, internal rotation 
20 degrees, abduction 30 degrees, and adduction 20 degrees.  
The examiner noted that the veteran walked with an antalgic 
gait.  The examiner referenced an October 1993 
X-ray study of the left hip, which was normal.  The 
examination resulted in a diagnosis of history of myositis; 
left hip arthropathy, etiology unknown with mild limitation 
of motion; and possible left sacroiliac arthritis.

In multiple statements and hearing testimony the veteran 
reported that the pain in the left hip significantly impaired 
his activities, in that he was unable to walk, run, or sit 
for long periods of time.  He also stated that he had been 
given work restrictions due to the left hip pain, and that he 
had had to miss work often due to the disability.  He stated 
that he had difficulty walking up and down stairs, that he 
became tired easily, and that he could walk no more than a 
couple of blocks without stopping to rest.

He submitted documents from his employer showing that he had 
been given work restrictions due to "arthritis" in the left 
hip in 1991 and 1992.  Those documents do not reflect any 
clinical findings regarding a left hip disability.

The veteran underwent an evaluation in the Rheumatology 
Clinic in December 1995, during which examination revealed 
tenderness along the left iliac crest and the greater 
tronchanter.  The rheumatologist entered diagnoses of 
tendonitis and myofascial pain.  The veteran then refused an 
injection or physical therapy to alleviate his symptoms.

A February 1996 VA treatment record indicates that the 
veteran reported a history of rheumatoid arthritis affecting 
the left hip.  None of the medical evidence, however, 
reflects a diagnosis of rheumatoid arthritis.  He came to the 
emergency room due to the inability to walk without limping.  
Examination revealed tenderness and a slight reduction in the 
range of motion, which was assessed as musculoskeletal pain.  
An X-ray study at that time again showed no abnormalities in 
the hip.  The treating physician prescribed Motrin for pain 
relief.

The RO provided the veteran an additional examination in 
January 1998, during which he reported that he was unable to 
run, that he had to rest after walking a block and a half, 
and that he had difficulty bending and squatting.  He was 
given Tylenol and other non-inflammatory analgesics.  He 
reported having flare-ups of pain in cold weather, which were 
alleviated with rest.  He was then on light duty in his 
employment due to the left hip disability.

On examination there was no evidence of dislocation, 
inflammatory arthritis, redness, edema, effusion, weakness, 
or ankylosis.  There was tenderness on the lateral aspect of 
the hip.  The range of motion was flexion of 78 degrees, 
extension 10 degrees, adduction 16 degrees, abduction 
18 degrees, external rotation 20 degrees, and internal 
rotation 14 degrees, all limited due to pain.  The veteran 
walked with an antalgic gait, with partial weight bearing on 
the left.  The examiner, however, found no evidence of 
unusual shoe wear or callosities on the feet.  The examiner 
referenced the X-ray study of the hip in February 1996, which 
was normal, and entered a diagnosis of chronic left hip pain, 
possibly early degenerative arthritis and tendonitis.

The veteran was seen in the VA Orthopedic Clinic in April 
1998 due to an unrelated injury.  The treating physician then 
found that he was walking with a normal gait.

The evidence includes the report of a medical evaluation that 
the veteran underwent in June 1998 in conjunction with his 
retirement from the New York City Transit Authority.  He then 
walked with a slight limp favoring the left leg, and 
experienced pain in the hip with straight leg raising above 
30 degrees and internal and external rotation.  The examining 
physician entered a diagnosis of chronic arthritis in the 
left hip.

When the veteran was seen in the Orthopedic Clinic again in 
November 1999, his physician noted that the range of motion 
of the left hip was decreased in all planes due to pain, and 
that the veteran walked with an antalgic gait.  The physician 
referenced the prior normal X-ray studies, and determined 
that the veteran's complaints pertaining to the left hip were 
of unknown etiology.

The veteran was again seen in the Orthopedic Clinic in March 
2001, when he was seeking employment and requested a letter 
verifying his ability to perform manual labor and heavy 
lifting.  The physician then noted that the veteran had no 
physical complaints, and that he denied experiencing any hip 
pain.  Examination revealed a slight decrease in the range of 
motion of the hip, a normal gait with a slight lurch, and 
that the veteran was able to squat and bend.  The physician 
found that there were no contra-indications to the veteran 
performing manual labor or heavy lifting.

As previously stated, the RO obtained a copy of the veteran's 
claims file from the Social Security Administration.  Those 
records include the report of an October 2001 orthopedic 
examination, which revealed a limping gait on the left hip, 
and difficulty sitting and standing.  The veteran could squat 
only one-third of the way due to pain in the left hip.  He 
also had difficulty standing and ambulating on his heels and 
toes and dismounting the examination table.  The range of 
motion of the left hip was flexion of 40 degrees, extension 
12 degrees, abduction 20 degrees, adduction eight degrees, 
external rotation 20 degrees, and internal rotation 
20 degrees.  The right thigh was smaller than the left by 1/4 
inch, and both lower extremities had good control and 
coordination.

An X-ray study of the left hip showed no evidence of acute 
fracture, dislocation, or destructive bony lesion.  There was 
narrowing of the joint space superolaterally and a deformity 
in the femoral head, which were suggestive of a prior 
subcapital femoral epiphysis.  Based on the evidence shown 
above, the examiner provided a diagnosis of left hip 
derangement.  The examiner also found that the veteran had 
moderate limitation in standing and walking due to the left 
hip disability; frequent limitation in crouching, squatting, 
bending, prolonged sitting, and climbing; and occasional 
limitation in stooping.

The veteran underwent an additional VA examination in March 
2003.  He then reported that he was unable to sit for more 
than one hour or stand for more than a half hour.  He could 
walk one-half a block with a cane.  He reported that he had 
retired from his employment five years previously due to 
disability.  He described the pain in the left hip as eight 
to ten.  The examiner noted that the veteran had been 
involved in a motor vehicle accident in 2001, resulting in 
injury to the right knee, the right shoulder, and the neck.

On examination there was again no evidence of dislocation, 
inflammatory arthritis, effusion, instability, weakness, or 
ankylosis.  The veteran walked with an antalgic gait and used 
a cane.  He needed assistance from the examiner and his cane 
in order to mount the examining table, and demonstrated 
"much distress."  There was pain in the left hip with all 
movement, mild edema, and tenderness.  The range of motion of 
the left hip was flexion of 48 degrees, extension 10 degrees, 
adduction 12 degrees, abduction 18 degrees, external rotation 
20 degrees, and internal rotation 12 degrees, all limited due 
to pain.  The examiner referenced six X-ray studies conducted 
since October 1993, all of which showed no abnormalities in 
the left hip.  The examiner stated that the only limitation 
of motion in the left hip was due to pain, which he 
characterized as a functional impairment.  He assessed the 
veteran's complaints as chronic left hip pain secondary to 
trauma during service with limitation of motion, and pain in 
the left iliac crest due to myositis.

Analysis

It is unclear from the available evidence whether the 
veteran's complaints pertaining to the left hip are supported 
by any objective evidence of pathology.  The medical records 
reflect, however, diagnoses of myositis, bursitis, 
tendonitis, and arthritis.  The left hip disability is, 
therefore, properly evaluated based on limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5021, and 
5024 (2003).

A disability rating in excess of 30 percent (40 percent) is 
applicable if flexion of the hip is limited to 10 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).  The 
remaining diagnostic codes pertaining to limitation of motion 
of the hip allow a maximum 10 percent rating (Diagnostic Code 
5251 for limited extension) or a maximum 20 percent rating 
(Diagnostic Code 5253 for limited abduction, adduction, or 
rotation).  

Although the medical evidence documents limitation of flexion 
of the left hip due to pain, none of the multiple 
examinations have shown that flexion of the hip is limited to 
10 degrees.  The most restrictive limitation of flexion was 
documented in October 2001, when flexion of the left hip was 
limited to 40 degrees due to pain.  Limitation of flexion of 
the hip to 40 degrees warrants no more than a 10 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).  
The Board finds, therefore, that the criteria for a rating in 
excess of 30 percent based on limitation of motion, including 
limitation of motion due to pain, are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that, in addition to the limitation of motion, the left 
hip disability is manifested by pain and lack of strength and 
endurance.  In the absence of limitation of flexion to 
20 degrees or fracture of the femur with mal-union, the Board 
finds that the additional functional limitations in the left 
hip are properly compensated by the 30 percent rating that 
has been assigned.

The Board notes that higher evaluations are available under 
other diagnostic codes pertaining to the hips, including 
Diagnostic Code 5250 for ankylosis, Diagnostic Code 5264 for 
a flail joint, and Diagnostic Code 5255 for fracture of the 
femur.  The medical evidence shows that the left hip 
disability is not manifested by ankylosis, in that multiple 
examiners found no evidence of ankylosis.  In addition, there 
is no evidence of a fractured femur with mal-union or non-
union.  The left hip disability cannot be rated as analogous 
to the other hip disabilities because an analogous diagnostic 
code cannot be considered if the Rating Schedule has a 
diagnostic code for the diagnosed disability.  See Suttman v. 
Brown, 5 Vet. App. 127, 133 (1993).  The Rating Schedule has 
diagnostic codes for arthritis, bursitis, myositis, and 
tendonitis (tenosynovitis), which diagnoses have been applied 
to the veteran's left hip disability.  The Board finds, 
therefore, that the other diagnostic codes pertaining to the 
hip cannot be considered in determining the appropriate 
rating.

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2003).  The evidence does not show that the veteran's 
service-connected left hip disability has resulted in any 
hospitalizations.  In addition, the evidence does not show 
that the left hip disability, as opposed to multiple non-
service connected disabilities, has caused marked 
interference with employment.  

In this regard the Board notes that the veteran last worked 
in April 1997, and that he was given a disability retirement 
from his employment with the New York City Transit Authority.  
His disability retirement, however, was based primarily on an 
injury to the right hand, which occurred in an on-the-job 
injury in April 1997.  Although he was given work 
restrictions while employed due to the left hip disability, 
and his history of left hip pain was noted when he was 
granted a disability retirement, the manifestations of the 
left hip disability did not result in "marked" interference 
with his employment--he was able to maintain regular, gainful 
employment with the Transit Authority until the injury to his 
hand in April 1997.  The evidence indicates that he continued 
to seek employment after having been granted a disability 
retirement, and the orthopedist in March 2001 found that he 
could perform manual labor or heavy lifting.  

The evidence shows that following a motor vehicle accident in 
October 2001, the veteran suffers from severe cervical spine 
sprain, joint separation and rotator cuff tendonitis in the 
right shoulder, rotator cuff tendonitis in the left shoulder, 
thoracic spine sprain, severe lumbosacral spine sprain with 
lumbar radiculopathy, a ligament injury and internal 
derangement of the left knee, and internal derangement of the 
right knee.  The impact of these non-service connected 
disabilities cannot be considered in determining whether his 
left hip disability has caused marked interference with 
employment.  See 38 C.F.R. § 4.14 (2003) (manifestations not 
resulting from service-connected disease or injury cannot be 
considered in establishing the service-connected evaluation).

In short, there has been no showing that the application of 
the regular schedular criteria is impractical.  The Board 
finds, therefore, that remand of the case to the RO for 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

In summary, the criteria for a disability rating in excess of 
30 percent based on limitation of motion are not met.  In 
addition, consideration of the additional functional 
limitations in the left hip does not warrant assignment of a 
higher rating.  Furthermore, consideration of the affect of 
the left hip disability on the veteran's employment does not 
show entitlement to an extra-schedular rating.  For these 
reasons the Board has determined that the preponderance of 
the evidence is against the claim of entitlement to a 
disability rating in excess of 30 percent for chronic hip 
pain/myositis.


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for chronic hip pain/myositis is denied.


REMAND

As previously stated, the veteran has filed a notice of 
disagreement with the effective date assigned for the 
30 percent rating awarded in the April 2003 rating decision.  
Accordingly, this issue is remanded to the RO for the 
following action:

After undertaking any development deemed 
appropriate on the issue of entitlement 
to an earlier effective date for the 
assignment of the 30 percent rating, the 
RO should re-adjudicate that issue.  If 
entitlement remains denied, the veteran 
and his representative should be provided 
a statement of the case and be given the 
opportunity to submit a substantive 
appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



